Case 8:21-cv-01608-SDM-AEP Document 1-1 Filed 07/02/21 Page 1 of 6 PageID 20




                     Exhibit A
Case
Case8:21-cv-00726-SDM-AAS
     8:21-cv-01608-SDM-AEP Document
                           Document1-7
                                    1-1 Filed
                                        Filed03/03/21
                                              07/02/21 Page
                                                       Page52of
                                                              of42
                                                                 6 PageID
                                                                   PageID21
                                                                          47
Case
Case8:21-cv-00726-SDM-AAS
     8:21-cv-01608-SDM-AEP Document
                           Document1-7
                                    1-1 Filed
                                        Filed03/03/21
                                              07/02/21 Page
                                                       Page63of
                                                              of42
                                                                 6 PageID
                                                                   PageID22
                                                                          48
Case 8:21-cv-01608-SDM-AEP Document 1-1 Filed 07/02/21 Page 4 of 6 PageID 23



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION



   CENTURION SYSTEMS, LLC,

         Plaintiff,

   v.                                              CASE NO. 8:21-cv-726-SDM-AAS

   THE BANK OF NEW YORK MELLON,

         Defendant.
   __________________________________/


                                         ORDER

         Centurion Systems, LLC, moves (Doc. 11) to remand this action. Under

   28 U.S.C. § 1446(b)(1), Centurion asserts that The Bank of New York Mellon

   untimely removed this action because Centurion served The Bank of New York

   Mellon’s alleged registered agent, CT Corporation System, more than five months

   ago. Denying appointing CT Corporation as a registered agent, The Bank of New

   York Mellon argues that the “removal was timely because [The Bank of New York

   Mellon] has not been properly served.” (Doc. 32 at 12) Repeating this argument,

   The Bank of New York Mellon moves (Doc. 6) to quash service of process and to

   vacate the default judgment.

         The Bank of New York Mellon successfully opposed remand and successfully

   vacated the default judgment in several actions featuring an identical (and improper)

   attempt to serve The Bank of New York Mellon. See Gossamer Wing, LLC, v. The
Case 8:21-cv-01608-SDM-AEP Document 1-1 Filed 07/02/21 Page 5 of 6 PageID 24



   Bank of New York Mellon, 2021 WL 857527 (S.D. Fla. 2021) (Cannon, J.); Bonafide

   Properties, LLC, v. The Bank of New York Mellon, 2021 WL 1186332 (N.D. Fla. 2021)

   (Wetherell, J.); Eaton, et al. v. The Bank of New York Mellon, 2021 WL 1345533 (N.D.

   Fla. 2021) (Rodgers, J.); Kaye, et al. v The Bank of New York Mellon, 8:21-cv-00469-

   WFJ-TGW, Docs. 37–39 (M.D. Fla. 2021) (Jung, J.). For the reasons stated in these

   actions and for the reasons (Doc. 32) stated by The Bank of New York Mellon, the

   motion (Doc. 11) to remand this action is DENIED. The motion (Doc. 6) to quash

   service of process and to vacate the default judgment is GRANTED. The return of

   service on The Bank of New York Mellon is QUASHED, and the default judgment

   entered by the state court is VACATED. The motion (Doc. 22) to stay is DENIED.

          Centurion’s attempt to remand this action repeats the failed attempt to

   remand actions featuring parallel (and improper) efforts to serve Deutsche Bank

   National Trust Company. In LP Assets, LLC v. Deutsche Bank National Trust Company,

   a March 12, 2021 order warns Centurion’s attorney “that attempting to remand

   another action by asserting the same repeatedly unsuccessful and repeatedly

   unwarranted argument might result in the imposition of a sanction.” LP Assets, LLC

   v. Deutsche Bank Nat’l Tr. Co., 2021 WL 940515, (M.D. Fla. 2021) (Merryday, J.).

   Because Centurion moved to remand this action before The Bank of New York

   Mellon successfully opposed remand in several actions featuring an identical attempt

   to serve The Bank of New York Mellon, Centurion’s attorney escapes a sanction in




                                             -2-
Case 8:21-cv-01608-SDM-AEP Document 1-1 Filed 07/02/21 Page 6 of 6 PageID 25



   the present action. But Centurion’s attorney is again WARNED that asserting the

   now repeatedly unsuccessful argument might result in a sanction.

         ORDERED in Tampa, Florida, on April 19, 2021.




                                          -3-
